COLLET, Circuit Judge.
This is an action brought by a group of fifty-nine plaintiffs who were employed during World War II at the St. Louis Ordnance Plant to recover overtime compensation, liquidated damages, attorney fees, and costs, under the Fair Labor Standards Act of 1938. On trial the court *719found all the issues in favor of plaintiffs and entered judgment aggregating $246,-251.44 (twice the amount of overtime claimed), plus $24,625.00 as attorney fees and costs. The parties will be referred to as they were designated in the District Court.
Defendant was engaged in the operation of a large munitions plant near St. Louis, Missouri, manufacturing small arms ammunition for use by the military forces of the United States under a cost-plus-a-fixed-fee contract with the United States and under the supervision of the Ordnance Department of the War Department. It is admitted by the pleadings that plaintiffs were all employees of defendant. Plaintiffs allege that defendant was engaged in interstate commerce and in the production of goods for interstate commerce within the meaning of the Fair Labor Standards Act of 1938,1 and that they were employed in the production of goods for interstate commerce at agreed salaries for a 40-hour week, with the understanding that for all hours which they worked over 40 per week they would be compensated at the rate provided by that Act of one and one-half times the regular rate of pay. Plaintiffs were all employed in defendant’s Safety Department.
Defendant denied and still denies that it was engaged in interstate commerce or in the production of goods for interstate commerce, denied that plaintiffs were so employed or at agreed salaries for a 40-hour week or that they were entitled to overtime pay for time worked in excess of 40 hours per week. The defendant alleged and continues to contend that each of the plaintiffs was employed in a bona fide administrative capacity as that term is defined in the Fair Labor Standards Act with the result that that Act did not apply with respect to them. The defendant furthermore set up certain provisions of the Missouri Statute of Limitations as an affirmative defense. After judgment was entered a motion for rehearing was filed, requesting among other things that the cause be reopened to permit defendant to plead and prove the defenses made available to it under the Portal-to-Portal Act, 29 U.S.C.A. § 251 et seq., which had become effective subsequent to the trial and shortly prior to the judgment. This motion was accompanied by an affidavit stating certain facts deemed relevant to those defenses. Plaintiffs answered this affidavit with a counter affidavit. The motion was denied. This appeal followed. We held the case under submission pending the determination of Kennedy v. Silas Mason Co., 1948, 334 U.S. 249, 68 S.Ct. 1031, because of the similarity of certain important issues in both cases. Upon the remand of the Kennedy-Silas Mason case we set aside the submission of this cause and set it for re-argument before this court en banc. The parties were granted leave to file supplemental briefs particularly directed to the applicability, if any, of either the Fair Labor Standards Act of 1938, supra; the Act of July 2, 1940, 54 Stat. 712, 50 U.S.C.A. Appendix, §§ 1171, 1172, and 5 U.S.C.A. § 189a; or the Walsh-Healey Public Contracts Act of June 30, 1936, 49 Stat. 2036, 41 U.S.C.A. § 35 et seq. Pursuant thereto the cause was re-argued and supplemental briefs bearing upon the applicability of the above-mentioned Acts were filed.
Defendant contends (1) that plaintiffs were not engaged in the production of goods for interstate commerce within the meaning of the Fair Labor Standards Act, and were not included within the coverage of that Act, (2) that it was not engaged in interstate commerce or in the production of goods for interstate commerce within the meaning of the Fair Labor Standards Act, (3) that the ammunition produced by defendant for the United States was for use in the war and was not “goods” within the meaning of that Act, (4) that plaintiffs were not engaged in interstate commerce or in the production of goods for commerce, (5) that the burden was on plaintiffs to plead and prove the coverage of the Act, the hours worked, and that they were engaged in the production of “goods” as defined in the Fair Labor Standards Act, which burden was not sustained, (6) that plaintiffs were employed in a bona fide administrative capacity and *720were exempt from the provisions of the Fair Labor Standards Act, (7) that the judgment of the trial court is in any event excessive in that -it (a) is based on the erroneous assumption that the salaries paid plaintiffs were base pay for a 40-hour week instead of a variable or 48-hour week, (b) includes in the computations -of hours worked a one-half hour lunch period, and (c) includes as hours worked, time prior to the beginning of and following the ending of plaintiffs’ regular work shifts, (8) that the claims of certain plaintiffs were barred by Sections 1012 and 1015, R.S.Mo. 1939, Mo.R.S.A., (9) that the provisions of the Portal-to-Portal Act of 1947 are binding in this case and defendant should have been given the opportunity to plead and sustain the defenses made available to it under the Act, and (10) that two of the plaintiffs died while the cause was under submission and there has been no proper substitution and revival.
The trial court found that defendant was engaged in interstate commerce and in the production of goods for commerce within the meaning of the Fair Labor Standards Act and gave judgment for plaintiffs under that Act, including, as heretofore noted, the overtime claimed, liquidated damages, and attorney fees.
There is no serious dispute concerning the underlying facts. Defendant entered into a cost-plus-a-fixed-fee contract with the United States Government to operate and maintain the munitions plant in suit and to produce therein and thereat small arms and ammunition in huge quantities for the United States Government. The Government acquired the site for the plant, erected all of the buildings and installed all of the machinery, to all of which it retained title. The Government furnished defendant with all raw materials or the funds with which to acquire them. The title to all raw materials and finished munitions remained in the Government. A large part of those materials were shipped to the plant from outstate, some by the Government and some on defendant’s orders consigned to defendant. All those materials were unloaded at the plant by defendant’s employees. Defendant manufactured those raw materials into arms and ammunition at the plant in Missouri. In doing so it had the actual physical possession of the material and products thereof, but all operations were under the direct supervision of representatives of the United States Government. All completed products were carefully inspected by the Government. And all of those products were shipped upon the order of the Government to places specified.by it. Predominately, if not entirely, those destinations were beyond the confines of the State of Missouri. Those shipments were usually on Government bills of lading, but occasionally they were made on defendant’s bills of lading. All of the finished products with one exception were shipped at Government expense to points for use by it in the war. That exception consisted of small quantities of test ammunition sent to Purdue University and a point in Pennsylvania for test purposes. A by-product, scrap copper or brass, resulting from the making of shells, appears to have been transported in defendant’s trucks to a nearby cartridge company on defendant’s commercial bill of lading. This appears to be the only product resulting from defendant’s manufacturing process which left the plant on other than Government bills of lading. The title to this by-product appears to have remained in the Government. All shipments from the plant were crated and loaded by defendant. Bills of lading and shipping papers were prepared by defendant’s employees. The defendant by the terms of the contract was required to do all things necessary to the operation of the plant, to hire all employees, to inspect and check all materials by its own inspectors before submitting the goods to the Government for acceptance, to keep records and books of account showing the cost of all labor, material and other expenditures, to pay employee contributions under the Federal Social Security Act, 42 U.S. C.A. § 301 et seq., and to pay all-state and local taxes, licenses or fees required by state law, including state compensation laws. Extensive railroad switching facilities were constructed on the plant site (which was a military reservation). These facilities were also owned by the Government, as well as the switch engines and *721similar equipment. This equipment was stated by defendant to have been manned and operated by defendant’s employees. The defendant was designated in the contract as an independent contractor* 2 hut the Government had, as heretofore noted, the right to make any changes its representatives deemed necessary in the method of performing the work and, as heretofore inferred, it paid all operating costs. Defendant’s fixed fee was based upon the amount of the completed product produced. As many as 40,000 employees were at times engaged at the plant. All were engaged in the production of munitions for the Government under defendant’s contract with the Government. More than six billion small arms cartridges were produced. The contract specifically provided that the provisions of the Walsh-Healey Act should apply to this contract.3 These plaintiffs, as well as all other employees of defendant, *722were notified in a booklet given them at the commencement of their employment that over-time would be compensated for at the rate provided under the Walsh-Healey Act and the Fair Labor Standards Act.4 The relationship between the Government and defendant in the operation of the plant was also described in this booklet.4 As noted *723heretofore, defendant’s answer admitted that plaintiffs were its employees. There was no issue presented concerning the propriety of the rate of pay under any Federal or State law. The controversy relates to whether the Fair Labor Standards Act applies, whether plaintiffs are within the class of employees entitled to overtime under the Act, and, if so, the extent of that overtime, whether liquidated damages and attorney fees are recoverable, and whether defendant should have been permitted to amend its answer setting up defenses under the Portal-to-Portal Act.
There are many cases bearing upon the problem with which we are confronted.5 No good purpose will be served by an analysis of each of them here, since it is obvious from the opinion of the Supreme Court in Kennedy v. Silas Mason Company, supra, that that court will in due time authoritatively determine the correctness of the various conclusions expressed in those cases.
As to the application of the Walsh-Hea-ley Act. It is clear and undisputed that all of the articles manufactured by defendant were manufactured pursuant to a con*724tract between defendant and an agency of the United States for-the manufacture of “materials, -supplies, articles, and equipment in [an] amount exceeding $10,000.00”, and that plaintiffs and all other employees of defendant were at all times engaged exclusively ‘‘in the manufacture * * * of materials, supplies, articles, or equipment used in the performance of the contract” 6 between defendant and the United States.
Which of these two acts did Congress intend should apply to a cost-plus-a-fixed-fee contractor manufacturing munitions of war exclusively for the United States under contract with the United States? If a portion of defendant’s business had been devoted to the “production of goods for commerce” for others than the United States, the question whether the WalshHealey Act should apply to the employees engaged in the production of the munitions under contract with the United States and the Fair Labor Standards Act should apply to other employees would be a proper subject for consideration. But -such is not the case here. All goods produced were for the United States under contract therewith. It has not been suggested and could not be reasonably contended that the Walsh-Healey Act was repealed by the passage of the Fair Labor Standards Act, in view of the amendment of the former subsequent to the passage of the latter, the recognition of the Walsh-Healey Act in the National Defense Act of July 2, 1940, Title 50 U.S.C.A.Appendix, §§ 117.1, 1172,7 and Executive Order 9001 of The President, 50 U.S.C.A.Appendix, § 611 note, issued December 27, 1941, 6 Fed.Register 6787.8
The Walsh-Healey Act is not an exercise by Congress of regulatory power over private industry or employment, nor an act of general application to industry. Perkins v. Lukens Steel Co., 310 U.S. 113, 60 S.Ct. 113, 84 L.Ed. 1108; Endicott-John-son Corp. v. Perkins, 317 U.S. 501, 63 S.Ct. 339, 87 L.Ed. 424. The purpose of the Act was, as pointed out in Endicott-Johnson Corp. v. Perkins, to raise labor standards for the segment of industry doing business with the Government. To accomplish that purpose, it specified, as the terms on which the Government would do business with private concerns, the hours of employment and that overtime 'should be paid for all hours in excess of 40 hours per week. It applied irrespective of whether the workers employed in producing the goods contracted for were engaged in producing goods “for commerce” or exclusively in intra-state commerce. The sole criterion of application in that regard was that the goods were to be produced for the Government. And with respect to hours of work and rates of pay, the Walsh-Healey Act was more favorable to labor than the later Fair Labor Standards Act, in that there was no progressive reduction of weekly hours of labor from 44 hours to 40, as in the Fair Labor Standards Act, and there was no minimum wage fixed at a figure comparatively low if compared with wages actually being paid in manufacturing industries. The Walsh-Healey Act fixed the wage to be paid at not less than the minimum wage (to be determined by the Secretary of Labor) for persons employed on similar work in the locality where the goods for the Government were to be produced. The Fair Labor Standards Act had *725also as its purpose the improvement of living conditions and labor standards. It was designed and intended to affect private industry engaged in interstate commerce. Its provisions relative to minimum wages and hours of labor for those employed in making goods for the United States were unnecessary as provision therefor equal or more advantageous to labor had already been made by the Walsh-Healey Act. The Fair Labor Standards Act further provided that the employee might recover liquidated damages and attorney fees. But the Walsh-Healey Act had already provided sanctions for the violation by those furnishing goods to the United States of its provisions relative to hours of employment and rates of pay, and had already provided that any wages due employes engaged in .producing goods for the United States might be withheld by the United States and paid to the employee or recovered in the name of the United States by the Attorney General and paid to the employee. Thus, the Walsh-Healey Act had provided for the collection of any wages due employees such as plaintiffs without cost to them and had provided sanctions‘more severe in some respects than those of the Fair Labor Standards Act for failure to pay without compulsion.
The Wage and Hour Division of the Department of Labor, as Amicus Curiae, suggests that both Acts may be applicable and that plaintiffs may have the benefit of the most favorable provision of either — in this instance, the liquidated damages and attorney fee provisions of the Fair Labor Standards Act. We are not impressed with the view that Congress intended that an employee might elect which of these Acts would ¡apply to his individual employment or claim for compensation, with the attending confusion in computing wages and the collection of claims therefor. Nor are we impressed with the view that Congress intended that when an industry was engaged in producing munitions of war for the United States under a cost-plus-a-fixed-fee contract 'and failed to pay an employee engaged in such production his proper wages, that the United States should be required to pay him not only his unpaid wages but also an amount equal thereto as liquidated damages, and, in addition, his attorney fees, when another method of safe-guarding the employees’ rights had been provided which does not entail such a penalty against the United States. We are of the opinion that the two Acts 'are sufficiently divergent that both may not apply at one and the same time, that the Walsh-Healey Act was intended by Congress to apply to the employees. of manufacturers engaged in producing munitions of war for the United States, and that under the Walsh-Healey Act liquidated damages and attorney fees may not be recovered by the employee.
It has been suggested that the National Defense Act of July 2, 1940, suspended the operation of the Fair Labor Standards Act and, a fortiori, the Walsh-Healey Act. The National Defense Act was passed in the interest of national defense, to provide for the production of war materials of ¡all kinds necessary to the successful prosecution of the war. Summarized, it authorizes the Secretary of War to provide for the construction of plants and facilities for the development, manufacture, maintenance, and storage of military equipment, munitions and supplies, and to provide for the purchase, manufacture, shipment, and storage of such supplies. It carries a provision that the regular working hours of laborers and mechanics employed by the Department of the Army, who are engaged in the manufacture, or production, of military equipment, munitions, or supplies, shall be eight hours per day or forty hours per week during the period of the national emergency and that overtime shall be compensated for at one and one-half times the regular rate of pay. But it contains a proviso, as heretofore noted, that no contract which would otherwise be subject to the provisions of the Walsh-Healey Act should be exempt therefrom merely because contracts entered into pursuant to the authority of the National Defense Act were made without advertisement. We have indicated above that we construe this latter proviso as a recognition by Congress of the continued effectiveness of the Walsh-Healey Act.
Our attention has been directed to our opinion in Day & Zimmerman v. Reid, 168 F.2d 356, as authority 'for plaintiffs’ right *726to recover liquidated damages and attorney-ices under the Fair Labor Standards Act. The defense interposed to plaintiffs’ claim in that case was the Portal-to-Portal Act of 1947. The parties stipulated the amount due plaintiffs under the Fair Labor Standards Act, subject to 'a determination by the court of plaintiffs’ right to ¡recover that amount in view of the defense interposed under Section 9 9 and 1110 of the Portal-to-Portal Act. The trial court construed and applied the Portal-to-Portal Act. Our review was limited to the correctness of the trial court’s action in that regard. No question was raised concerning the application of the Fair Labor Standards Act, the Walsh-Healey Act, or ■ the National Defense Act, and no such question was decided. That case is therefore no authority in the present case.
Since the district court did not have jurisdiction of the cause under the Fair Labor Standards Act and since the Walsh-Healey Act does apply and plaintiffs may not maintain this action under the Walsh-Healey Act, the cause -is reversed.

 29 U.S.C.A. § 201 et seq.


 From the contract, page 780 of the Record: “It is expressly understood and agreed by the Contractor and the Government that in the performance of the work provided for in this contract, the Contractor is an independent contractor and in no wise an agent of the Government.”


 From the contract, page 783 of the Record:
“Article HI-D — Walsh-Hoaley Act.
“1. Tlie following representations and stipulations p'ursuant to- the Walsh-Healey Public Contracts Act (Act of June 30, 193(5: 49 Stat. 2036; 41 U.S.C. 35-45 [41 U.S.C.A. §§ 35-45]), shall apply to the performance of this contract:
“(a) The Contractor is the manufacturer of or a regular dealer in tho materials, supplies, articles, or equipment to be manufactured or used in the performance of the contract.
“(b) All persons employed by the Contractor in the manufacture or furnishing of tho materials, supplies, articles, or equipment used in the performance of the contract will be paid, without subsequent deduction or rebate on any account, not less than the minimum wages as determined by the Secretary of Labor to be the prevailing minimum wages for persons employed on similar work or in the particular or similar industries or groups of industries currently operating in the locality in which the materials, supplies, articles, or equipment are to be manufactured or furnished under the contract: Provided, however, that this stipulation with respect to minimum wages shall apply only to purchases or contracts relating to such industries as have been the subject matter of a determination by the Secretary of Labor.
“(c) No person employed by the Contractor in the manufacture of furnishing of tho materials, supplies, articles, or equipment used in the performance of the contract shall be permitted to work in excess of 8 hours in any 1 day or in excess of 40 hours in any 1 week, unless such person is paid such applicable overtime rate as has been set by the Secretary of Labor.
“(d) No male person under 16 years of age and no female person under 18 years of age and no convict labor will be employed by the Contractor in the manufacture or production or furnishing of any of the materials, supplies, articles, or equipment included in the contract.
“(e) No part of the contract will bo performed nor will any of the materials, supplies, articles, or equipment to be manufactured or furnished under said contract be manufactured or fabricated in any plants, factories, buildings, or surroundings or under working conditions which áre insanitary or hazardous or dangerous to the health and safety of employees engaged in the performance of the contract. Compliance with the safety, sanitary, and factory inspection laws of the State in which the work or part hereof is to be performed shall be prima facie evidence of compliance with this subsection.
“(f) Any breach or violation of any of the foregoing representations and stipulations shall render the party responsible therefor liable to the United States of America for liquidated damages, in addition to damages for any other breach of the contract, in the sum of $10 per day for each male person Under 16 years of age or each female person under 18 years of age, or each convict laborer knowingly employed in the performance of the contract, and a sum equal to the amount of any deductions, rebates, refunds, or underpayment of wages due to any employee engaged In tho performance of the contract; and, in addition, the agency of the United States entering into the contract shall have the right to cancel same and to make open-market purchases or enter into other contracts for the completion of the original contract, charging any additional cost to the original Contractor. Any sums of money due to the United States of America by reason of any violation of any of the representations and stipulations of the con*722tract as set forth herein may be withheld from any amounts due on the contract or may be recovered in a suit brought in the name of the United States of America by the Attorney General thereof. All sums withheld or recovered as deductions, rebates, refunds, or under-payments of wages shall be held in a special deposit accoünt and shall be paid, on order of the Secretary of Labor, directly to the employees who have been paid less than minimum rates -of pay as set forth in such contracts and on whose account such sums were withheld or recovered: Provided, that no claims by employees for such payments shall be entertained unless made within 1 year from the date of actual notice to the Contractor of the withholding or recovery of such sums by the United States of America.
“(g) The Contractor shall post a copy of the stipulations in a prominent and readily accessible place at the site of the contract work and shall keep such employment records as are required in the Regulations under the act available for inspection by authorized representatives of the Secretary of Labor.
“(h) The foregoing stipulations shall be deemed inoperative if this contract is for a definite amount not in excess o'f $10,000.00.
“2. Stipulation (b) of section 1 of this Article III-D with respect to wages is operative due to determination by the Secretary of Labor of prevailing minimum wage rates for the industry involved.”


 From the booklet given employees, page 191 of the Record:
“The Saint Louis Ordnance Plant is wholly owned by the United States Government. The United States Cartridge Company is the operating agent.”
From the booklet given employees, pages 203-204 of the Record:
“Wages of Employees.
“It is the policy of the Saint Louis Ordnance Plant to pay each employee a wage in keeping with the rates determined by the Ordnance Department of the United States Army for ammunition production. Since our product is for our United States Government, and since each employee is a part of our government, it is naturally expected that each employee will strive diligently to turn out an honest day’s work for a fair wage.
“The company pays you your wages but it is immediately repaid by the United States Government.
“In the final analysis, your wages come from the United States Government, whose only source of income is taxes collected from you and all other citizens.
“The United States Cartridge Company is merely managing the plant for the Federal Government.
“An employee’s remuneration consists not only of the money he receives each payday, but also the Company’s contribution to the Social Security, Workmen’s Compensation for accident protection, and Unemployment Compensation funds.”
From the booklet given employees, page 206 of tile Record:
“Standard Hours of Work.
“There wUl be eight hours in any working day, and forty hours will constitute a working week. To meet the schedule required of us by the National Defense Program, it will be necessary to employ three shifts on production operations. When production demands require a longer work day, or longer work week, the Company will pay the legal overtime rate as provided under the Walsh-Healey Act, and the Fair Labor Standards Act. When three shifts are operating there will be rotation of the first, second and third shifts every two weeks. A lunch period will be allowed on each shift and will be paid for by the Company, that is, no deduction will be made for this lunch period.
“Payment of Overtime.
“Time and one-half will be paid in excess of eight hours per day or forty hours per week. Time and one-half also is paid for authorized work on Sunday and national holidays, except in departments or occupations where the established schedule requires seven days continuous operations. This means that overtime is paid for Sunday work and holidays on repair, maintenance, mechanical and new routine process operations, but not for work such as watching, plant protection, or continuous procedure operations. The following national holidays — New Year’s Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day and Christmas, will be observed.
“It wUl be the policy of the Company to avoid work on Sundays and Holidays as far as possible. However, since we are a part of the National Defense program, we shall have to adjust our schedule according to the needs of the situation.”


 Holland v. Haile Gold Mines, D. C., 44 F.Supp. 641; Walling v. Haile Gold Mines, Inc., 4 Cir., 136 F.2d 102; Fox v. Summit King Mines, 9 Cir., 143 F.2d 926; St. Johns River Shipbuilding Company v. Adams, 5 Cir., 164 F.2d 1012; Crabb v. Welden Brothers, 8 Cir., 164 F.2d 797; Clyde v. Broderick, D.C., 52 F. Supp. 533; Clyde v. Broderick, 10 Cir., 144 F.2d 348; Anderson v. Federal Cartridge Corp., D.C.Minn., 72 F.Supp. 639; Barksdale v. Ford, Bacon & Davis, Inc., D.C.E.D.Ark., 70 F.Supp. 690; Clyde v. Broderick, D.C.Colo., 52 F.Supp. 533, reversed on other grounds, 10 Cir., 144 F.2d 348 ; H. B. Deal & Company, Inc., v. Leonard, 210 Ark. 512, 190 S.W.2d 991; Dickenson v. Trojan Powder Co.,* D.C.N.D. Ohio, W.D., Divins v. Hazeltine Electronics Corp., D.C.S.D.N.Y., 70 F.Supp. 686, affirmed 2 Cir., 163 F.2d 100; Hays v. Hercules Powder Co., D.C.W.D.Mo., 7 F.R.D. 747; Kennedy v. Silas Mason Company, D.C., 68 F.Supp. 576, affirmed D.C.W.D.La., 70 F.Supp. 929, affirmed 5 Cir., 164 F.2d 10.16; Kruger v. Los Angeles Shipbuilding and Drydock Corp., D. C.S.D.Calif., 74 F.Supp. 593 ; Lynch v. Embry-Riddle Co., D.C.S.D.Fla., 63 F.Supp. 992; Matlock v. Sanderson & Porter, Cir.Ct.Ark., 7 Labor Cases, Par. 61, 806; Patton v. Roane-Anderson Co., D.C. E. D.Tenn., 84 F.Supp. 72; Raymond v. Parrish, 71 Ga.App. 293, 30 S.E.2d 669; Ritch v. Puget Sound Bridge & Dredging Co., D.C.W.D.Wash., 60 F.Supp. 670, reversed on other grounds, 9 Cir., 156 F.2d 334; Selby v. J. A. Jones Construction Co., D.C.E.D.Tenn., 84 F.Supp. 74; Stewart v. Kaiser Company, Inc., D.C.Or., 71 F.Supp. 551; Torres v. Lock Joint Pipe Co., Prentice-Hall Wage & Hour Service, D.C.Pucrto Rico, 84 F.Supp. 5; Trefs v. Foley Bros., Inc., 7 Labor Cases, D.C.W.D.Mo., 84 F.Supp. 159; Young v. Kellex Corporation, D.C.E.D.Tenn., 82 F. Supp. 953; Cody et al. v. Dossin’s Food Products, 6 Cir., 156 F.2d 678; Jones v. Springfield Missouri Packing Co., D. C. , 45 F.Supp. 997; Gibson v. St. Paul Fire & Marine Insurance Co., 117 W.Va. 156, 184 S.E. 562; Tripp v. United States Fire Ins. Co., 141 Kan. 897, 44 P. 2d 236; Bell v. Porter, 7 Cir., 159 F.2d 117; Jackson v. Northwest Airlines, D.C. Minn.1947, 75 F.Supp. 32; O'Riordan v. Helmers, Inc., N.Y.C.Ct.1947, 73 N.Y.S. 2d 428; Ware v. Goodyear Corp.,* D.C. S.D.Ind.1946, Swettman v. Remington Rand, D.C.S.D.Ill.1946, 65 F.Supp. 940; Moehl v. Dupont do Nemours & Co., D.C. N.D.Ill.1947, 84 F.Supp. 427; Blazier v. Western Pipe & Steel Co., D.C.S.D.Cal. 1946, 84 F.Supp. 38 ; Tiller v. Anchor Optical Corp., D.C.S.D.N.Y.1917, 83 F.Supp. 1010; Roland v. United Airlines, D.C.N. D.Ill.1947, 75 F.Supp. 25; Belanger v. Hopeman Bros., D.C.D.Me.l947, 6 F.R. D. 459; Umthun v. Day & Zimmerman, Inc., 1944, 235 Iowa 293, 10 N.W.2d 258; Timberlake v. Day & Zimmerman, D.C. S.D.Iowa, 1943, 49 F.Supp. 28; Lasater v. Hercules Powder Co., D.C.E.D.Tenn. 1947, 73 F.Supp. 264; McCumsky v. Norden, Inc., N.Y.S.Ct. 1947, 88 N.Y.S. 2d 547; Simkins v. Elmhurst Construction Co., 181 Misc. 791, 46 N.Y.S.2d 26, affirmed 181 Misc. 793, 50 N.Y.S.2d 408, affirmed 268 App.Div. 858, 51 N.Y.S.2d 82; Steiner v. Pleasantville Constructors, 181 Misc. 793, 46 N.Y.S.2d 120, affirmed (modified on other grounds) 182 Misc. 66, 49 N.Y.S.2d 42, affirmed 269 App. Div. 798, 54 N.Y.S.2d 700; Henderson v. Bechtel-McCome Corp., D.C.N.D.Ala., 1947, 84 F.Supp. 30; Fox v. Summit King Mines, 9th Cir., 143 F.2d 926; Bailey v. Porter, D.C.N.D.Ill.1947, 83 F. Supp. 988; Southern California Freight Lines v. Davis, 9 Cir., 167 F.2d 708; Harrington v. Empire Construction Co., 4 Cir., 167 F.2d 389; Kovacs et al. v. Metropolitan Life Insurance Company et al., D.C.S.D.N.Y.1948, 9 F.R.D. 102.


 No opinion for publication.


 Walsh-Healy Act, Title 41 U.S.C.A. § 35.


 That Act provides: “That no contract entered into pursuant to the provisions of this section which would otherwise be subject to the provisions of the' Act entitled ‘An Act to provide conditions for the purchase of supplies and the mailing of contracts by the United States, and for other purposes’, approved June 30, 1936 (49 Stat. 2036; 41 U.S.C., secs. 35-45), shall be exempt from the provisions of such Act [sections 35-45 of Title 41] solely because of being entered into without advertising pursuant to the provisions of this section.”


 That Order provides: “No contract or modification, or amendment thereof shall be exempt from the pro,visions of the Walsh-Healey Act (49 Stat. 2036) [41 U.S.C.A. sections 35-45] because of being entered into without advertising or competitive bidding, and the provisions of such act, the Davis-Bacon Act, as amended (49 Stat. 1011), [40 U.S.C.A. sections 276a to 276a-5] the Copeland Act, as amended (48 Stat. 948) [40 U.S. C.A. sections 276b and 276c], and the Eight Hour Law, as amended by the Act of September 9, 1940 (Public No. 781, 76th Congress) [40 U.S.C.A. sections 321 et seq.] if otherwise applicable shall apply to contracts made and performed under the authority of this Order.”


 29 U.S.C.A. § 258.


 29 U.S.C.A. § 290.